755 N.W.2d 187 (2008)
PEOPLE of the State of Michigan, Plaintiff-Appellee,
v.
Acie MAHON, Defendant-Appellant.
Docket No. 136251. COA No. 283086.
Supreme Court of Michigan.
September 10, 2008.
On order of the Court, the application for leave to appeal the March 3, 2008 order *188 of the Court of Appeals is considered and, pursuant to MCR 7.302(G)(1), in lieu of granting leave to appeal, we REMAND this case to the Court of Appeals for consideration as on leave granted of the challenge to the scoring of Offense Variable 10, MCL 777.40, in light of People v. Cannon, 481 Mich. 152, 749 N.W.2d 257 (2008). In all other respects, leave to appeal is DENIED, because we are not persuaded that the remaining questions presented should be reviewed by this Court.
We do not retain jurisdiction.
WEAVER and CORRIGAN, JJ., would deny leave to appeal.